         Case 16-20051 Document 67 Filed in TXSB on 11/20/20 Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION


In Re:                                             §
JOSE D TEJEDA SR                                   §        Case No. 16-20051-C-13
                                                   §        Chapter 13
                                                   §
Debtor                                             §

             MOTION TO WAIVE REQUIREMENT TO FILE UNIFORM PLAN
           MODIFICATION FORM AND TRUSTEE'S MOTION TO MODIFY PLAN

This motion seeks an order that may adversely affect you. If you oppose the motion, you should
immediately contact the moving party to resolve the dispute. If you and the moving party cannot
agree, you must file a response and send a copy to the moving party. You must file and serve your
response within 21 days of the date this was served on you. Your response must state why the
motion should not be granted. If you do not file a timely response, the relief may be granted
without further notice to you. If you oppose the motion and have not reached an agreement, you
must attend the hearing. Unless the parties agree otherwise, the court may consider evidence at the
hearing and may decide the motion at the hearing.

Represented parties should act through their attorney.

If a timely response is filed, a hearing will be held Wednesday, January 13, 2021, at 11:00 am in
the U.S. Bankruptcy Court located at:


         US Bankruptcy Court, 1133 N. Shoreline Blvd., 2nd Floor, Corpus Christi, TX 78401

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        Cindy Boudloche, Chapter 13 Trustee, (the "Trustee"), pursuant to 11 U.S.C. § 1329, files this
motion seeking an order modifying the Chapter13 Plan of the Debtor and would show the Court the
following:

The Trustee moves the Court to waive requirement of Local Rule 3015-1(c) that requires the filing of a
proposed modified plan using the official forms on the Court's website. The Trustee's requested
modification does not require the use of a form plan as the modification seeks only to remove a creditor,
change the treatment of a creditor from secured to unsecured, increase the plan payment, increase or
decrease the plan base or re-distribute a creditor refund. The Trustee asserts that no party will be
prejudiced by the waiver of the requirement of the rule since the proposed modification is limited to the
terms set forth in the motion to modify.




#649
         Case 16-20051 Document 67 Filed in TXSB on 11/20/20 Page 2 of 4




    1. Respondent is the Debtor in the above captioned Chapter 13 case, who may be served at the
following address:

                      JOSE D TEJEDA SR
                      PO BOX 885
                      FALFURRIAS, TX 78355

    2. The Chapter 13 Plan in the above captioned case was confirmed on September 8, 2016.




    3. The Trustee files this Motion to Modify pursuant to Bankruptcy Code Section 1329 (a)(3) in
order to alter the confirmed plan by ceasing further payments on the following claim:

                    TX CHILD SUPPORT DISB (TXCSDU)
    4. The Trustee would show that Court Claim No. 4 has been satisfied. The Trustee received the
attached documentation from the creditor indicating that no additional payments are necessary and /or
will be accepted. See attached Exhibit 1. The Trustee asserts that no additional funds are owed to TX
CHILD SUPPORT DISB (TXCSDU) for such claim.

     5. The Trustee requests that funds allocated in the Chapter 13 Plan, confirmed on September 8,
2016, for the above referenced claim of TX CHILD SUPPORT DISB (TXCSDU), hereafter be
distributed pro-rata among remaining creditors, and after payment of all secured and priority creditors,
then to the general unsecured creditors.


  WHEREFORE, PREMISES CONSIDERED, the Trustee prays for entry of an Order
modifying the plan in accordance with the allegations of this Motion.

Dated: 11/20/2020

                                                   Respectfully Submitted,

                                                   /s/ Cindy Boudloche
                                                   Cindy Boudloche
                                                   Standing Chapter 13 Trustee
                                                   555 N. CARANCAHUA STE 600
                                                   CORPUS CHRISTI, TX 78401-0823
                                                   TELEPHONE (361)883-5786
                                                   FACSIMILE (361)888-4126




#649
        Case 16-20051 Document 67 Filed in TXSB on 11/20/20 Page 3 of 4




                              CERTIFICATE OF SERVICE

   I do hereby certify that on or about November 20, 2020, a copy of the above and foregoing
Trustee's Motion to Waive Requirement to File Uniform Plan Modification Form and Motion to
Modify Plan was served electronically or by U.S. Mail to the parties noted below:

                                                /s/ Cindy Boudloche
                                                Cindy Boudloche
                                                Chapter 13 Trustee
JOSE D TEJEDA SR
PO BOX 885
FALFURRIAS, TX 78355

CAVADA LAW OFFICE
5151 FLYNN PKWY STE 308
CORPUS CHRISTI, TX 78411

JOE HALEY ASST ATTY GENERAL          (Notice)
3331 N MCCOLL RD
MCALLEN, TX 78501-9985

TX CHILD SUPPORT DISB (TXCSDU)         (Creditor)
PO BOX 659791
SAN ANTONIO, TX 78265-9791

JOE HALEY ASSISTANT ATTORNEY GENERAL                (Creditor Attorney)
3508 N JACKSON ROAD SUITE 100
PHARR, TX 78577




#649
       Case 16-20051 Document 67 Filed in TXSB on 11/20/20 Page 4 of 4




Parties Requesting 2002 Notice

LINEBARGER GOGGAN BLAIR
& SAMPSON LLP
PO BOX 17428
AUSTIN, TX 78760-7428

AMERICREDIT FINANCIAL SERVICES
PO BOX 183853
ARLINGTON, TX 76096-3853

JOE HALEY ASSISTANT ATTORNEY
GENERAL
3508 N JACKSON ROAD SUITE 100
PHARR, TX 78577

MACKIE WOLF ZIENTZ & MANN PC
PARKWAY OFFICE CENTER STE 900
14160 N DALLAS PKWY
DALLAS, TX 75254

SN SERVICING CORPORATION
323 FIFTH STREET
EUREKA, CA 95501




#649
